MEMORANDUM **
Daniel Francisco Olivera appeals his conviction, pursuant to a guilty plea, for conspiracy to possess, and possession with intent to distribute cocaine in violation of 21 U.S.C. §§ 846 and 841(a)(1). Olivera contends that his guilty plea was involuntary because the plea agreement was so one-sided that it violated due process. Olivera, however, knew of the consequences of his plea, and his plea was not induced by threat or unfulfilled promises, see e.g. Brady v. United States, 397 U.S. 742, 755, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970). Because Olivera knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we lack jurisdiction to consider his appeal. United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir.1998) (enforcing waiver of right to appeal where waiver is knowing and voluntary and sentence is in accordance with plea agreement).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.